Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 15 June 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia June 15. 1792.

I recieved yesterday your favor of the 4th. inst. and am happy to hear our prospects of wheat are so good. I the more wonder at it when I recollect we were very late in our sowing last fall. As to Indian corn I think there is yet time for it to come to. I concur with you in opinion that it is a very hurtful culture to such lands as ours. I have been hesitating between it’s total abolition, and the tolerating just as much as would feed my negroes. Two motives occasion this hesitation. 1. their attachment to it as a food, an attachment which, under existing circumstances, must have weight. 2. the multiplying the chances of a crop, because years are often such that your small grain fails, while the Indian corn flourishes. I believe in general it may be adviseable to cultivate several species of food, as wheat, rye, Indian corn, potatoes, peas &c in order that if the season occasions some of them to fail entirely, we may find a resource in the others. Mr. Lewis thinks as much of wheat can be made from a feild as of rye, and therefore better to cultivate wheat. This may be true, and yet it may be doubted whether the cultivating some rye is not advantageous, as that may succeed when our wheat fails. I confess myself undecided on this question.—The Hessian fly has made an alarming progress to the Southward this year. They talk of them at Baltimore. This neighborhood abounds with them. A particularly vigorous species of bearded wheat and good husbandry seem to be a perfect preservative against them. We have an opportunity now of examining this insect well. I have several of them now hatching. The examination of a single one which hatched a week ago, gives me reason to suspect they are non-descript, and consequently aboriginal here.—My love to my dear Martha. I am Dear Sir Yours affectionately

Th: Jefferson

